Beck, P. J.
J. W. Minter was convicted of the murder of Millard Trouton; and there being no recommendation made by the jury returning the verdict of guilty, he was sentenced to be hanged. He made a motion for a new trial, which was overruled,' and he excepted.
1. In several grounds of the motion for new trial exception is taken to the failure of the court to charge the jury upon the subject of voluntary manslaughter. The State introduced evidence to prove confessions made by the accused; The plaintiff in *138error insists that parts of these alleged confessions contained statements which, if true, reduced the killing from murder to voluntary manslaughter. Even if, under all the facts, the issue as to whether or not the homicide was voluntary manslaughter was involved in the case, the failure of the judge to charge upon that subject would not require a reversal; for the judge, in a note appended to the motion for new trial, states: “As to grounds 6 and 7 of the amended motion, attention is directed to the defense as related by counsel on page 74 of the brief of evidence. While Mr. Camp [of counsel for the defense] was addressing the jury, in a conference with Mr. Finch, defendant’s leading counsel, the court stated to Mr. Finch that he didn’t think voluntary manslaughter was involved, that the State’s evidence made a case of murder, if anything, to which Mr. Finch agreed. Other than this there was no suggestion by counsel that manslaughter was in the case. In arguing the law of the case to the court, Mr. Finch took the position previously stated by him to the court.” In the case of Threlkeld v. State, 128 Ga. 660 (58 S. E. 49), it was said: “If voluntary manslaughter was involved, it was the duty of the court to charge with respect thereto; but if the court’s omission so to charge was brought about by the conduct of the defendant, it would not lie in the mouth of the defendant afterwards to complain. The maxim, ‘ consensus tollit errorem,’ applies in criminal cases as well as in civil cases. Howard v. State, 115 Ga. 244. See also Caesar v. State, 127 Ga. 711; Steed v. State, 123 Ga. 569, and cit.; Coney v. State, 90 Ga. 140; Griffin v. State, 113 Ga. 279. While a judge is not bound to commit an error simply because he is so requested, yet if an error is committed as the result of a request on the part of the accused, he can not thereafter complain.”
2. The mere statement in a confession made by the accused that the decedent and the accused “got into a fight and he [the accused] shot him [the decedent] in self-defense,” did not require a charge upon the law of justifiable homicide on the ground of self-defense, nor on the ground that the slayer was acting under the fears of a reasonable man that a felony was about to be committed upon him; no fact appearing in the evidence, either from the statement of the accused made in connection with his confession, or in the testimony of witnesses, to show any necessity for the killing, or that the decedent had threatened or was attempting to *139assault the accused or to inflict upon him any serious personal injury.
3. The statements made by the accused as part of the confessions alleged to have been made authorized the charge upon the subject of confessions.
4. Exception is taken to the following charge of the court: “So that, if you believe beyond a reasonable doubt the defendant committed the crime as alleged in the indictment, which was the boundary line of Coweta County and Eayette County, if it occurred on the side of Coweta County, and yet beyond the center of the stream of Fayette County, then this county would have jurisdiction. -Yet if the evidence on that question does not definitely disclose in which county it was committed, then this county would have jurisdiction.” It is unnecessary to discuss the merits of the exception to this charge, in view of the ruling made in the case of Grady Minter v. State, ante, 127 (123 S. E. 23).

Judgment affirmed.

All the Justices concur, except